EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

		Claims 1-12 have been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach an internal connector sized for insertion into a hollow channel of the handle portion of the first blade and the hollow channel of the handle portion of the second blade; an internal connector sized for insertion into a hollow channel of the handle portion of the first blade and the hollow channel of the handle portion of the second blade; wherein in the cutting configuration, the inside edge of the first blade abuts the inside edge of the second blade, the cutting edge of the first blade and the cutting edge of the second blade form a substantially contiguous combined cutting edge as set forth in claim 13.
Powell (2012/0304469 A1) teaches first and second blades 125 and 175 having their respective handles, where in the storage configuration the first blade is inserted in the second handle and the second blade is inserted in the first handle.  However, Powell fails to teach the above limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724